Citation Nr: 1742828	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-15 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a cervical or lumbar spine disorder.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, such as depression or bipolar disorder.

5. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

6. Entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO). In August 2016, this case was remanded by a different Veterans Law Judge (VLJ) to schedule a Board hearing; the case was subsequently reassigned to the undersigned. In May 2017, the Veteran testified at a Board hearing before the undersigned VLJ; a transcript of that hearing is in the record.

During the May 2017 Board hearing, the Veteran's representative requested the Board hold the record upon for 90 days before making a decision in this matter. The Board has done so and no additional evidence was received; accordingly, it will proceed with adjudication. 

After reviewing the evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's claim of a back disorder to a cervical or lumbar spine disorder, as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a cervical or lumbar spine disorder, tinnitus, PTSD, and an acquired psychiatric disorder other than PTSD addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran withdrew his appeals for entitlement to service connection for COPD and entitlement to non-service-connected pension benefits during his May 2017 Board hearing.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider these claims. 38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary. 38 U.S.C.A. § 7104. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 C.F.R. § 20.202. The withdrawal of an appeal must be either in writing or on the record at a hearing. 38 C.F.R. § 20.204. Withdrawal can be by the Veteran or by his representative. Id. 

On the record during his May 2017 hearing, the Veteran withdrew his appeal seeking service connection for COPD and entitlement to non-service-connected pension benefits. Accordingly, the Board finds that there remain no allegations of errors of fact or law for appellate consideration with respect to these issues. Accordingly, because the Board has no further jurisdiction to review an appeal on these matters, they are dismissed.


ORDER

The appeals seeking entitlement to service connection for COPD and entitlement to non-service-connected pension benefits are dismissed.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims, specifically by obtaining VA examinations.

In November 2009, the Veteran filed a claim for "degenerative disc[] [disease]." During his May 2017 Board hearing, the Veteran submitted evidence that he was diagnosed with degenerative disc disease of the lumbar spine. He testified that his degenerative disc disease is due to a motor vehicle accident during service; specifically, the Veteran testified that he had a diagnosis relating to his cervical spine at the time of the accident. Service treatment records (STRs) confirm such complaints relating to his cervical spine. See May 1978 STRs. He also has a complaint of thoracic back pain in August 1977. Accordingly, the Veteran's claim has been changed to degenerative disc disease of the cervical or lumbar spine (as noted above), and VA examinations to answer the medical questions presented are necessary. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran testified in May 2017 that he began having hearing problems since his military service and that he had significant noise exposure during active duty. The Board finds that the low threshold noted in McLendon has been met, and an audiological VA examination for tinnitus is necessary. See, id.

During his May 2017 Board hearing, the Veteran testified that his PTSD is due to a motor vehicle accident during service. The Veteran's STRs verify this stressor. See May 1978 STRs. Additionally, the Veteran testified that he was previously given a diagnosis of PTSD; his VA treatment records corroborate his testimony. See, e.g., April 2014 VA treatment records. The Veteran also testified that he believes his depression is separate from his PTSD, and that he received a demotion prior to his motor vehicle accident during service. He reported that he was also diagnosed with bipolar disorder. The Veteran has not yet been given a VA examination for any psychiatric disorders; accordingly, remand is necessary. See, McLendon, 20 Vet. App. at 83.

The Veteran's military service personnel records (SPRs) have been added to the record, but many pages are illegible. The Veteran's SPRs may be relevant because the Veteran reported that he received a demotion prior to his motor vehicle accident. Accordingly, remand is necessary to attempt to obtain more legible copies of the Veteran's SPRs.

Lastly, although VA consult treatment records in the file date back to November 2009, it is not clear that the Veteran's full VA treatment records have been added to the record. Additionally, the record reflects that the Veteran's first visit to Saginaw VA Medical Center (VAMC) was in August 1989. Consequently, additional VA treatment records will need to be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should obtain copies of VA treatment records from Saginaw VAMC for his disabilities from August 1989 to November 2015 and from October 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. The AOJ should attempt to obtain a legible copy of the Veteran's complete military service personnel file, to include copies of any performance reviews and documents addressing disciplinary actions. All attempts to obtain his personnel records must be documented in the claims file. 

3. After the above development has been completed, the AOJ should arrange for an examination to determine the nature and cause of the Veteran's cervical or lumbar spine disorder(s). The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination. Based on a review of the record and examination of the Veteran, the examiner must opine as to the following:

(a) Please identify, by diagnoses, all of the Veteran's cervical or lumbar spine disorders during the appeal period (from November 2009).

(b) For each diagnosed disorder, is it AT LEAST AS LIKELY AS NOT (A 50% OR GREATER PROBABILITY) that the Veteran's disorder was incurred in or related to the Veteran's military service? Please explain why. The examiner should consider, and address as necessary, the Veteran's May 1978 reports of cervical strain after a motor vehicle accident and an August 1977 complaint of thoracic back pain with a diagnosis of muscle strain. 

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4. After the development in the first and second instructions has been completed, the AOJ should arrange for an examination to determine the nature and cause of the Veteran's possible tinnitus. The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination. Based on a review of the record and examination of the Veteran, the examiner must opine as to the following:

(a) Does the Veteran currently, or at any time during the course of the appeal (from November 2009), have tinnitus? 

(b) If the Veteran has had tinnitus at any time during the appeal period, is it AT LEAST AS LIKELY AS NOT (A 50% OR GREATER PROBABILITY) that the Veteran's tinnitus was incurred in or related to the Veteran's military service? Please explain why. The examiner should consider, and address as necessary, the Veteran's testimony regarding exposure to significant noise during military service.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

5. After the development in the first and second instructions has been completed, the AOJ should arrange for an examination to determine the nature and cause of the Veteran's psychiatric disorder(s). The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination. Based on a review of the record and examination of the Veteran, the examiner must opine as to the following:

(a) Please identify, by diagnosis, the Veteran's psychiatric disorder(s) present during the appeal period (from November 2009).

(b) If there are multiple psychiatric disorders, is it possible to distinguish them?

(c) For each diagnosed psychiatric disorder, is it AT LEAST AS LIKELY AS NOT (A 50% OR GREATER PROBABILITY) that the Veteran's disorder was incurred in or related to the Veteran's military service? Please explain why. The examiner should consider, and address as necessary, the Veteran's verified stressor of a motor vehicle accident during service.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

6. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


